In a letter dated August 31, 2002, to Carol Green, Clerk of the Appellate Courts, respondent James K. Craig, of Wichita, an attorney admitted to the practice of law in the State of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2001 Kan. Ct. R. Annot. 272).
At the time the respondent surrendered his license, there were 11 docketed complaints against him under investigation. The complaints from clients involved allegations of lack of communication, lack of diligence, and failure to return unearned retainers. Further, the respondent was suspended from the practice of law for a period of 1 year by this court effective October 19, 2001.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that James K. Craig be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of James K. Craig from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2001 Kan. Ct. R. Annot. 276).
Dated this 7th day of October, 2002.